908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert F. NILES, Jr., Petitioner-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrections, Respondent-Appellee.
No. 88-6806.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 31, 1990.Decided:  June 25, 1990.Rehearing and Rehearing In Banc Denied July 19, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-88-56-R)
Herbert F. Niles, Jr., appellant pro se.
Frank Snead Ferguson, Office of the Attorney General, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
The district court dismissed this habeas corpus petition on the ground that it was successive.


2
Upon an examination of the record, we find that the district court found that the principal item in controversy in this case, a fingerprint, was known to the petitioner at the time of his first federal habeas corpus petition.  Even if the petitioner did not know at that time the exact location of the fingerprint, he could easily have amended his petition to bring the matter into question so that the district court could have made a finding as to the location of the fingerprint and to determine if a photograph of the fingerprint in the possession of the prosecutor would have made any difference in his trial.


3
Because the petitioner did not bring the matter to the attention of the district court, we affirm the district court's decision that the petition was successive.


4
We have considered the other matters raised on appeal by the petitioner in support of his second federal habeas corpus petition and are of opinion they are without merit.


5
Although a certificate of probable cause is awarded, the judgment of the district court is accordingly


6
AFFIRMED.